272 F.2d 943
Glenn CUNNINGHAM et al.v.PREFERRED RISK MUTUAL INSURANCE CO. et al.
No. 16284.
United States Court of Appeals Eighth Circuit.
Nov. 20, 1959.

Appeal from the United States District Court for the Southern District of Iowa;
James R. McManus, Des Moines, Iowa, and Ralph W. Zastrow, Charles City, Iowa, for appellants.
Herschel G. Langdon, Allan A. Herrick, David W. Belin, Robert L. Sandblom, David S. Baker, Paul W. Walters and Charles M. Bump, Des Moines, Iowa, for appellees.
PER CURIAM.


1
Motion of appellees to dismiss appeal sustained and appeal dismissed for reason that it is not taken from final decision within intendment of 28 U.S.C.A. 1291 and is not within purview of 60(b) of Federal Rules of Civil Procedure, 28 U.S.C.A.